EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Floyd Trillis on February 22, 2022.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:

--1.	A method of providing a modifier on the surface of an active-containing core-shell aminoplast microcapsule, comprising the covalent attachment of the modifier to the capsule shell surface by means of a coupling compound capable of covalent bonding to both shell and modifier by means of epoxy groups on the coupling compound, wherein the modifier comprises at least one polysaccharide, at least one enzyme, or combinations thereof; and wherein the coupling compound contains at least two epoxides or compounds that allow the formation of such compounds in situ.—

Cancel claims 3 and 10

In line 1 of claim 4, delete “3” and insert –1-- therefor

Delete claim 12 and insert new claim 12 as follows:
			
--12.		A modified core-shell aminoplast microcapsule containing an active core and comprising on the shell surface a modifier, the modifier being covalently bonded to the shell by means of a coupling compound that is covalently bonded to both shell and modifier by means of epoxy groups on the coupling compound, wherein the modifier comprises at least one polysaccharide, at least one enzyme, or combinations thereof; and wherein the coupling compound contains at least two epoxides or compounds that allow the formation of such compounds in situ.—


Delete claim 17 and insert new claim 17 as follows:

--17.	The method according to claim 1, wherein the modifier is configured to interact with a substrate selected from the group consisting of skin, hair, fabrics, and combinations thereof.—

Delete claim 18 and insert new claim 18 as follows:

--18.	The microcapsule according to claim 12, wherein the modifier is configured to interact with a substrate selected from the group consisting of skin, hair, fabrics, and combinations thereof.--

In line 1 of claim 19, delete “3” and insert –1-- therefor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761